The opinion of the court was delivered by
Gummere, Ci-iiee-Justice.
The appeal in the present case is from a decree in chancery adjudging the appellants guilty of contempt of that court in attempting to improperly influence the due administration of justice therein in the above-stated cause, and imposing upon each of them a fine of a specified amount.
Two reasons are assigned for reversing the decree—first, that the court of chancery was without jurisdiction to make it; and second, that it was not justified by the proofs submitted to the court.
The second ground cannot be availed of on appeal. The proceeding was instituted solely for the purpose of punishing the alleged contemners, to vindicate the dignity and authority of the court. Such a proceeding is not reviewable by an appellate tribunal, except for the lack of jurisdiction in the court in which the proceeding is had. Dodd v. Una, 40 N. J. Eq. (13 Stew.) 714; Frank v. Herold, 64 N. J. Eq. (19 Dick.) 371.
*379Turning to the consideration of the other reason assigned for a reversal of the decree—namely, lack of jurisdiction—it needs no argument to demonstrate that the court of chancery has jurisdiction to investigate an alleged attempt to improperly influence the due administration of justice in a case pending before it, and to punish the offenders if they are proved to be guilty. In fact it is not contended otherwise by the appellants. The principal ground upon which they assert lack of jurisdiction is that they were never informed of the specific charge made against them, nor afforded an opportunity to meet it. Our examination of the case satisfies us that the fact is otherwise. The proceeding was begun by an order which directed the several appellants to appear in court at a time specified, and show cause why they, or some of them, should not be adjudged guilty of contempt in attempting to improperly influence the due administration of justice in the above-cited cause. This order was based upon affidavits which plainly set forth the acts charged against them. Both the order and the affidavits upon which it was founded were served on each of the appellants. Upon the return day of the order proofs were taken before one of the vice-chancellors in substantiation of the facts set forth in the affidavits, and afterward the appellants submitted testimony in denial of those facts. It is difficult to conceive how a more complete opportunity could have been afforded them of knowing the exact nature of the charge against them and of meeting it.
It is further asserted that the proceeding was coram non judice, “because the accused appellants were not called before the court of chancery to respond, but were brought before his honor, Vice-Chancellor Pitney, who subjected them to examination and cross-examination without authority.”
This assertion, like the preceding one, is not borne out by the fact. It is true that, upon the return day of the order, the chancellor himself was not present in court, and that Vice-Chancellor Pitney sat in his stead. It is also true that the testimony in support of, and in contravention of, the charges which were the subject-matter of the proceeding was taken before him. It is not true, however, that the learned vice-chancellor subjected the appellants to examination and cross-examination without *380authority. They, each of them, offered themselves as witnesses in their own .behalf, voluntarily, and were examined by their respective counsel. They submitted themselves, without objection, to cross-examination at the hands of counsel appointed by the court to prosecute the charges against them. Even if it be assumed, as argued by counsel for the appellants, that the learned vice-chancellor was without power to hear and determine the subject-matter of the investigation (although we incline to the view that such assumption is unwarranted), he, nevertheless, had full authority, as a master of court, to take the testimony of the witnesses produced before him, for the'purpose of having it transcribed and submitted to the chancellor for his consideration and adjudication. And this, in fact, was the course pursued by him. In order to avoid any challenge to the existence of power upon his part to pass upon the matter of the alleged contempt of the appellants, he submitted the whole of the testimony taken before him to the chancellor himself, and the latter officer, after an independent examination of that testimony, and upon his own judgment, without advice from the vice-chancellor, made the decree appealed from. The legality of such a course of proceeding seems to us too plain to be questioned.
The decree appealed from will be affirmed.
For affirmance—The Chief-Justice, Garrison, Fort, Garretson, Hendrickson, Pitney, Swayze, Reed, Trenciiard, Bogert, Vredenburgti, Yroom, Green, Gray, Dili—15.
For reversal—None.